Citation Nr: 9912761	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-06 965	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether entitlement to waiver of recovery of an overpayment 
of improved death pension benefits in the amount of 
$4,823.24, plus accrued interest is precluded by law.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran, who served from July 1942 to December 1945, died 
in September 1994.  The appellant is the veteran's widow.  

This appeal arises from an adverse decision in February 1998 
by the Committee on Waivers and Compromises (Committee) at 
the RO in Los Angeles, California.  The Committee denied 
waiver of recovery of the debt in question on the basis that 
the appellant had attempted to defraud the government and 
that her fraud was a legal bar to waiver under 38 U.S.C.A 
§ 5302 (c).  Thus, the question of whether waiver could be 
granted based on equity and good conscience (38 C.F.R. 
§ 1.965) was never addressed.  In view of the Board's 
decision below, consideration of waiver of the debt under 38 
C.F.R. § 1.965 will be addressed in a Remand section at the 
end of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim (on the issue of "fraud") has been 
developed.  

2.  The appellant's failure to provide information to the VA 
concerning her receipt of additional income is not shown by 
the evidence of record to constitute "fraud," 
"misrepresentation of a material fact," "bad faith," or 
"lack of good faith."  


CONCLUSION OF LAW

Waiver of recovery of the appellant's debt is not precluded 
by law.  38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1998); 38 
C.F.R. § 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1997).  

While the appellant has indicated that there may be records 
of probative value that are available and that have not been 
included in the claims folder, the absence of these records 
will have no adverse effect on the decision herein.  
Accordingly, the Board finds that all necessary evidence (on 
the issue of "fraud") has been obtained and that the duty 
to assist the appellant in developing pertinent facts, as set 
forth by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1997), 
has been satisfied.

Before proceeding to discuss the merits of this appeal, it 
may be useful to address briefly certain of the laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  


Criteria.  The recovery of any payment or the collection of 
any indebtedness (or any interest thereon) may not be waived 
if there exists in connection with the claim for such waiver 
an indication of fraud, misrepresentation, or bad faith on 
the part of the person having an interest in obtaining waiver 
of such recovery or the collection of such indebtedness (or 
any interest thereon).  38 U.S.C.A. § 5302(c).  Similarly, 38 
C.F.R. § 1.965(b) provides that the granting of a waiver will 
be precluded upon a finding of "(1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith."  

Fraud means an intentional misrepresentation of fact, or the 
intentional failure to disclose pertinent facts, for the 
purpose of obtaining or retaining eligibility for VA benefits 
with knowledge that the misrepresentation or failure to 
disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa)(2).  

A debtor's conduct is deemed to constitute bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where there is the absence of an 
honest intention to abstain from taking unfair advantage of 
the Government.  38 C.F.R. § 1.965(b).  Also, pursuant to 38 
C.F.R. § 1.962(b), any "misrepresentation of a material 
fact" must be "more than non-willful or mere 
inadvertence."  

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.  


Analysis.  The instant question, of course, is whether, in 
view of the legal and regulatory guidelines discussed above, 
the appellant is entitled to a waiver of recovery of her 
debt.  In this regard, the Committee, in its February 1998 
decision, denied the appellant's request for such a waiver 
based upon its determination that the appellant had acted 
fraudulently in failing to report that she was in receipt of 
income in excess of what she had reported to the VA at the 
time of her initial application and subsequently.  

In this regard, the record shows that at the time of her 
initial pension filing in October 1994 she indicated she had 
no income.  Shortly thereafter in January 1995, she promptly 
reported an increase in her income based on her recent 
receipt of social security benefits.  In February 1995, her 
award was adjusted downward based on the income information 
she had furnished.  The notification letter to her in 
February 1995 showed that her pension award was based on her 
receipt of social security benefits only with no other income 
reported.  The RO's next contact with the appellant, as shown 
by the record was in January 1996, when additional social 
security information was requested.  The appellant furnished 
the requested information in February 1996.  The record shows 
that the RO's next contact with the appellant was a July 1997 
letter advising her that the RO planned to terminate her 
pension effective, November 1, 1994, based on her unreported 
income for that year, which included wages and an annuity 
from the veteran's former employer.  The present record 
contains no improved pension eligibility verification reports 
(EVRs) from the appellant for the period in question.  

In seeking waiver, the appellant has stated that she had 
stopped her employment in order to care for the veteran 
during his terminal illness and at the time of her original 
application she had no income from wages as she was not 
working.  She has also stated that she informed the VA of her 
return to work in 1995 and in this regard identified a VA 
employee by name.  No action was taken to verify either of 
these apparently credible statements.  It is also not shown 
that she was in receipt of annuity benefits at the time of 
her VA application or exactly when she began receiving these 
benefits.  Thus, the appellant's VA pension application, 
dated in September 1994, may well have been an accurate 
statement of her income at that time.  The Board notes that 
the appellant timely reported her receipt of social security 
benefit to the RO and promptly responded to the RO's request 
for additional social security information in 1995 and 1996.  
Thus, it seems that the appellant was making a good faith 
effort to conform to VA's income reporting requirements.  The 
record also shows that the appellant did not respond to the 
RO's June 1998 request for additional income information 
consisting of pertinent tax returns and the effective date of 
her annuity payment.  

For her part, the appellant has admitted that she may have 
been somewhat at fault in creating the overpayment by failing 
to timely report her income, but argues that she did not 
willfully or knowingly attempt to defraud the government.  
Although some, and perhaps a substantial amount of, fault may 
be assigned the appellant for her failure to have reported 
her receipt of additional income, the evidence does not 
support a finding of fraud.  

Based on a careful review of the record, the Board is not 
convinced that the appellant's failure to timely report her 
income rises to the level of "fraud."  The evidentiary 
record is devoid of any definitive evidence that the 
appellant's failure to have timely reported her increased 
income constituted an intentional misrepresentation of fact, 
or the intentional failure to disclose pertinent facts on her 
part.  While the RO could have instituted additional 
development in this regard, they chose not to do so.  Thus, 
the present evidentiary record is insufficient to support a 
finding of fraud or any of the other elements that would 
preclude the appellant's request for waiver under 38 U.S.C.A. 
§ 5302(c).  

Accordingly, a finding of fraud is not warranted in this 
instance , and the appellant's request for waiver should be 
adjudicated by the Committee in accordance with the 
principles of "equity and good conscience."  38 C.F.R. § 
1.965.  




ORDER

The appellant's failure to report her additional income did 
not constitute "fraud or misrepresentation of a material 
fact," "bad faith," or "lack of good faith."  
Accordingly, waiver is not precluded by law.  


REMAND

In order for the RO to properly address the appellant's 
request for waiver under the provisions of 38 C.F.R. § 1.965, 
additional development with respect to the circumstances 
surrounding the creation of the overpayment and the 
appellant's current financial status needs to be undertaken.  
The appellant last submitted a financial statement in 
December 1997.  

Accordingly, the case is being remanded for the following 
actions:

1. The RO should afford the appellant an 
opportunity to submit another Financial 
Status Report (VA Form 20-5655).  The 
appellant should be instructed to provide 
an accurate accounting of all assets, 
debts, income, and expenses.  She should 
also be asked again  to provide 
documentation as to the date that she 
began receiving annuity benefits and to 
furnish the previously requested tax 
returns.  She should also be asked to 
provide documentation as to the date she 
ended her employment in order to care for 
the veteran and the date she returned to 
work following the veteran's death.  She 
should also be invited to submit any 
additional evidence in support of her 
request for a waiver of the recovery of 
her debt.  

2.  The RO should determine whether the 
appellant submitted any EVRs from 1995 to 
1997 and if so, copies should be obtained 
and added to the record.  The RO should 
also address and consider the appellant's 
contention that she reported her return 
to work in 1995 to a named VA employee at 
the RO.  

3.  Following completion of the above, 
the Committee should readjudicate the 
appellant's request for a waiver of 
recovery of her debt.  In this regard, 
the Committee should consider entitlement 
to a waiver in accordance with the 
principles of "equity and good 
conscience" as they are set forth at 38 
C.F.R. § 1.965.  

If all benefits requested are not granted, the appellant and 
her representative should be furnished a supplemental 
statement of the case setting out the evidence and the 
applicable law and regulations.  After an adequate 
opportunity for response, the case should be returned to the 
Board for further appellate review, if in order.  

The appellant need take no action unless such is requested.  
The purpose of this remand is to obtain additional evidence 
and to afford the appellant due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

